[Cite as Nafziger v. Ohio Turnpike Comm., 2011-Ohio-5732.]



                                     Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us




DIANA J. NAFZIGER,                                       :    Case No. 2011-06871-AD

       Plaintiff,                                        :

       v.                                                :    Acting Clerk Daniel R. Borchert

OHIO TURNPIKE COMMISSION,                                :

       Defendant.                                        :    ENTRY OF DISMISSAL




        {¶ 1} On May 3, 2011, plaintiff, Diana Nafziger, filed a complaint against the Ohio
Turnpike Commission. Plaintiff asserts while traveling on the turnpike near mile marker
95, she was directed off the traveled portion of the roadway onto the berm by four
turnpike workers. While traveling on the berm as directed she struck metal debris
resulting in a flat tire. Plaintiff seeks damages in the amount of $136.07 for the repair
and related expenses. Plaintiff submitted the filing fee with her complaint.
        {¶ 2} On May 9, 2011, defendant filed a motion to dismiss pursuant to Civ.R.
12(B)(1), lack of subject matter jurisdiction.               In support of the motion to dismiss,
defendant stated in pertinent part:
        {¶ 3} “The court of claims is a court of limited jurisdiction which is empowered by
Ohio Revised Code Chapter 2743, also known as the Court of Claims Act . . .
        {¶ 4} “It is significant to note that the Commission is governed by Chapter 5537 of
the Ohio Revised Code, which is also known as the Ohio Turnpike Act. The Ohio
Turnpike Act was adopted by the General Assembly effective September 1, 1949. It
precedes the effective date of the Court of Claims Act, January 1, 1975, by more than
25 years.
        {¶ 5} “Therefore, it is axiomatic that the Ohio Turnpike Commission may sue or
Case No. 2011-06871-AD                    -2-                                     ENTRY

be sued pursuant to the express provisions of the Ohio Turnpike Act only, and that the
Court of Claims lacks subject matter jurisdiction to hear and allow this case to proceed
toward merit resolution.”
       {¶ 6} Plaintiff has not responded to defendant’s motion to dismiss.
       {¶ 7} R.C. 2743.02(A)(1) in pertinent part states:
       {¶ 8} “The State hereby waives its immunity from liability and consents to be
sued, have its liability determined, in the court of claims created in this chapter in
accordance with the same rules of law applicable to suits between private parties,
except that the determination of liability is subject to the limitations set forth in this
chapter, and, in the case of state universities or colleges, in §3345.40 of the Revised
Code, and except as provided in division (A)(2) of this section. To the extent the state
has previously consented to be sued, this chapter has no applicability.”
       {¶ 9} R.C. 5537.04(A)(4) in pertinent part states:
       {¶ 10}    “(A) The Ohio Turnpike Commission may do any of the following:
       {¶ 11}    “(4) Sue and be sued in its own name, plead and be impleaded,
provided any actions against the commission shall be brought in the court of common
pleas of the county in which the principal office of the commission is located, or in the
court of common pleas of the county in which the cause of action arose if that county is
located within this state, and all summonses, exceptions, and notices of every kind shall
be served on the commission by leaving a copy thereof at its principal office with the
secretary-treasurer or executive director of the commission . . .”
       {¶ 12}    It is well settled that the Court of Claims does not have jurisdiction over
matters involving the Ohio Turnpike Commission.             Zaniewski v. Ohio Turnpike
Commission (1994), 94-07331; Citizens Insurance Co. of America v. Ohio Turnpike
Commission (1989), 88-10368-AD; Prime Inc. v. Ohio Turnpike Commission (1984), 84-
01186-AD.
       {¶ 13}    Having considered all the evidence in the claim file and, for the
Case No. 2011-06871-AD                 -3-                                   ENTRY

reasons set forth above, defendant’s motion to dismiss is GRANTED. Plaintiff’s case is
DISMISSED. The court shall absorb the court costs of this case.




                                              ________________________________
                                              DANIEL R. BORCHERT
                                              Acting Clerk

Entry cc:

Diana J. Nafziger                             Noelle T. Tsevdos
                                              Ohio Turnpike Commission
                                              682 Prosect Street
                                              Berea, Ohio 44017




Filed 7/21/11
Sent to S.C. reporter 11/4/11